TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00290-CR


                                  William McCurley, Appellant

                                                  v.

                                   The State of Texas, Appellee


               FROM THE 167TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-DC-15-201429, THE HONORABLE P. DAVID WAHLBERG, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant William McCurley seeks to appeal from a judgment revoking

community supervision for the offense of delivery of a controlled substance. See Tex. Health &

Safety Code § 481.112. The trial court imposed sentence on February 12, 2019, and because no

motion for new trial was filed, the deadline for McCurley to perfect his appeal was March 14,

2019. See Tex. R. App. P. 26.2(a)(1), (2) (appeal perfected in criminal case when notice of

appeal is filed within 30 days after day sentence is imposed or suspended in open court or within

90 days after sentencing, if the defendant timely files motion for new trial). However, McCurley

did not file his notice of appeal with the trial court until April 30, 2019. See id. R. 25.1 (providing

that appeal is perfected when notice is filed with trial court clerk).

               This Court’s appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (“A timely

notice of appeal is necessary to invoke a court of appeals’ jurisdiction.”). Because McCurley did
not timely file his notice of appeal, we lack jurisdiction to dispose of his attempted appeal in any

manner other than dismissing it for want of jurisdiction. See Castillo v. State, 369 S.W.3d 196,

198 (Tex. Crim. App. 2012). Accordingly, we dismiss the appeal for want of jurisdiction.1



                                              __________________________________________
                                              Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Jurisdiction

Filed: July 12, 2019

Do Not Publish




       1
          The remedy for a late-filed notice of appeal is to file a post-conviction writ of habeas
corpus returnable to the Texas Court of Criminal Appeals for consideration of an out-of-time
appeal. See Tex. Code Crim. Proc. art. 11.07.
                                                 2